Exhibit 10.4

 

CENTERPOINT PROPERTIES TRUST 2003 OMNIBUS
EMPLOYEE RETENTION AND INCENTIVE PLAN

 

SHARE OPTION AGREEMENT

 

THIS SHARE OPTION AGREEMENT (the “Agreement”) is dated as of March 08, 2005
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and John S. Gates, Jr. (the “Optionee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the 2003 Plan or in the Optionee’s Employment Agreement, where
indicated.  The purpose of this Agreement is to establish a written agreement
evidencing an option granted in accordance with the terms of the 2003 Plan.  In
this Agreement, “shares” means the Company’s Common Shares or other securities
resulting from an adjustment under Sections 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 


1.                                      GRANT OF OPTION.  THE COMPANY HEREBY
GRANTS TO THE OPTIONEE AN OPTION (THE “OPTION”) TO PURCHASE 302,680 SHARES UNDER
THE TERMS AND CONDITIONS HEREOF.


 


2.                                      TERM.  THIS OPTION SHALL TERMINATE AT
THE CLOSE OF BUSINESS ON THE DAY BEFORE THE TENTH ANNIVERSARY OF THE DATE OF
THIS AGREEMENT.


 


3.                                      PRICE.   THE PRICE OF EACH SHARE
PURCHASED BY EXERCISE OF THE OPTION IS $$44.99.


 


4.                                      PARTIAL EXERCISE.  THE OPTION, TO THE
EXTENT EXERCISABLE UNDER THIS AGREEMENT AND THE 2003 PLAN, MAY BE EXERCISED IN
WHOLE OR IN PART PROVIDED THAT THE OPTION MAY NOT BE EXERCISED FOR LESS THAN 100
SHARES IN ANY SINGLE TRANSACTION UNLESS SUCH EXERCISE PERTAINS TO THE ENTIRE
NUMBER OF SHARES THEN COVERED BY THE OPTION.


 


5.                                      EXERCISE PERIOD.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN THE 2003
PLAN OR IN THIS AGREEMENT, THE OPTION SHALL BECOME EXERCISABLE AS FOLLOWS:

 

Time Period

 

Exercisable

Prior to the first anniversary of the date of this Agreement

 

None

After the first anniversary of the date of this Agreement

 

One Fifth

After the second anniversary of the date of this Agreement

 

Two Fifths

After the third anniversary of the date of this Agreement

 

Three Fifths

After the fourth anniversary of the date of this Agreement

 

Four fifths

After the fifth anniversary of the date of this Agreement

 

All

 

--------------------------------------------------------------------------------


 


(B)                                 NOTWITHSTANDING ANY PROVISION IN THE
AGREEMENT OR THE 2003 PLAN TO THE CONTRARY AND IN ACCORDANCE WITH SECTION 7(D)
OF THE OPTIONEE’S EMPLOYMENT AGREEMENT, THIS OPTION SHALL FULLY VEST ON THE
OPTIONEE’S TERMINATION DATE, AS DEFINED IN SECTION 2 OF THE OPTIONEE’S
EMPLOYMENT AGREEMENT.


 


6.                                      METHOD OF EXERCISE.  THE OPTION SHALL BE
EXERCISED BY WRITTEN NOTICE BY OPTIONEE TO THE COMPANY SPECIFYING THE NUMBER OF
SHARES THAT SUCH PERSON ELECTS TO PURCHASE, ACCOMPANIED BY FULL PAYMENT, IN CASH
OR CURRENT FUNDS, FOR SUCH SHARES.


 


7.                                      ISO TREATMENT.  IT IS INTENDED THAT THE
OPTION SHALL QUALIFY AS AN “INCENTIVE SHARE OPTION” AS DESCRIBED IN SECTION 422
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED WITHIN THE LIMITATIONS OUTLINED
IN SECTION 2.5 OF THE 2003 PLAN.


 


8.                                      RIGHTS OF THE SHAREHOLDER.  NO PERSON,
ESTATE, OR OTHER ENTITY WILL HAVE THE RIGHTS OF A SHAREHOLDER WITH RESPECT TO
SHARES SUBJECT TO THE OPTION UNTIL A CERTIFICATE OR CERTIFICATES FOR THESE
SHARES HAVE BEEN DELIVERED TO THE PERSON EXERCISING THE OPTION.


 


9.                                      RIGHTS OF THE COMPANY.  THIS AGREEMENT
DOES NOT AFFECT THE COMPANY’S RIGHT TO TAKE ANY CORPORATE ACTION, INCLUDING ITS
RIGHT TO RECAPITALIZE, REORGANIZE OR CONSOLIDATE, ISSUE BONDS, NOTES OR SHARES,
INCLUDING PREFERRED STOCK OR OPTIONS THEREFORE, TO DISSOLVE OR LIQUIDATE, OR TO
SELL OR TRANSFER ANY PART OF ITS ASSETS OR BUSINESS.


 


10.                               TAXES.  THE COMPANY MAY PAY OR WITHHOLD THE
AMOUNT OF ANY TAX ATTRIBUTABLE TO ANY SHARES DELIVERABLE UNDER THIS AGREEMENT,
AND THE COMPANY MAY DEFER MAKING DELIVERY UNTIL IT IS INDEMNIFIED TO ITS
SATISFACTION FOR THAT TAX.


 


11.                               COMPLIANCE WITH LAWS.  THE OPTION IS
EXERCISABLE, AND SHARES CAN BE DELIVERED UNDER THIS AGREEMENT, ONLY IN
COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE LAWS AND REGULATIONS, INCLUDING
WITHOUT LIMITATION STATE AND FEDERAL SECURITIES LAWS, AND THE RULES OF ALL STOCK
EXCHANGES ON WHICH THE SHARES ARE LISTED AT ANY TIME.  THE OPTION MAY NOT BE
EXERCISED AND SHARES MAY NOT BE ISSUED UNDER THIS AGREEMENT UNTIL THE COMPANY
HAS OBTAINED THE CONSENT OR APPROVAL OF EVERY REGULATORY BODY, FEDERAL OR STATE,
HAVING JURISDICTION OVER SUCH MATTERS AS THE COMMITTEE DEEMS ADVISABLE.  EACH
PERSON OR ESTATE THAT ACQUIRED THE RIGHT TO EXERCISE AN OPTION BY BEQUEST OR
INHERITANCE MAY BE REQUIRED BY THE COMMITTEE TO FURNISH REASONABLE EVIDENCE OF
OWNERSHIP OF THE OPTION AS A CONDITION TO THE EXERCISE OF THE OPTION.  IN
ADDITION, THE COMMITTEE MAY REQUIRE SUCH CONSENTS AND RELEASES OF TAXING
AUTHORITIES AS THE COMMITTEE DEEMS ADVISABLE.


 


12.                               SHARE LEGENDS.  ANY CERTIFICATE ISSUED TO
EVIDENCE SHARES ISSUED UNDER THE OPTION SHALL BEAR SUCH LEGENDS AND STATEMENTS
AS THE COMMITTEE DEEMS ADVISABLE TO ASSURE COMPLIANCE WITH ALL FEDERAL AND STATE
LAWS AND REGULATIONS.

 

2

--------------------------------------------------------------------------------


 


13.                               NO RIGHT OF EMPLOYMENT.  NOTHING IN THIS
AGREEMENT SHALL CONFER ANY RIGHT ON AN EMPLOYEE TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR SHALL INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY TO TERMINATE
SUCH EMPLOYEE’S EMPLOYMENT AT ANY TIME.


 


14.                               AMENDMENT OF OPTION.  THE COMPANY MAY ALTER,
AMEND, OR TERMINATE THE OPTION ONLY WITH THE OPTIONEE’S CONSENT, EXCEPT FOR
ADJUSTMENTS EXPRESSLY PROVIDED BY THIS AGREEMENT OR THE 2003 PLAN.


 


15.                               MISCELLANEOUS.  THIS AGREEMENT IS SUBJECT TO
AND CONTROLLED BY THE 2003 PLAN.  ANY INCONSISTENCY BETWEEN THIS AGREEMENT AND
SAID 2003 PLAN SHALL BE CONTROLLED BY THE 2003 PLAN.  THIS AGREEMENT IS THE
FINAL, COMPLETE, AND EXCLUSIVE EXPRESSION OF THE UNDERSTANDING BETWEEN THE
PARTIES AND SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS AGREEMENT OR REPRESENTATION,
ORAL OR WRITTEN, BETWEEN THEM.  MODIFICATION OF THIS AGREEMENT OR WAIVER OF A
CONDITION HEREIN MUST BE WRITTEN AND SIGNED BY THE PARTY TO BE BOUND.  IN THE
EVENT THAT ANY PARAGRAPH OR PROVISION OF THIS AGREEMENT SHALL BE HELD TO BE
ILLEGAL OR UNENFORCEABLE, SUCH PARAGRAPH OR PROVISION SHALL BE SEVERED FROM THE
AGREEMENT AND THE ENTIRE AGREEMENT SHALL NOT FAIL ON ACCOUNT THEREOF, BUT SHALL
OTHERWISE REMAIN IN FULL FORCE AND EFFECT.


 


16.                               NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE WRITTEN, AND SHALL BE EITHER
DELIVERED PERSONALLY OR SENT BY REGISTERED OR CERTIFIED FIRST-CLASS MAIL,
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, OR BY TELEX OR TELECOPIER,
ADDRESSED AS FOLLOWS:  IF TO THE COMPANY, TO THE COMPANY’S PRINCIPAL OFFICE, AND
IF TO THE OPTIONEE OR HIS SUCCESSOR, TO THE ADDRESS LAST FURNISHED BY SUCH
PERSON TO THE COMPANY.  EACH SUCH NOTICE AND COMMUNICATION DELIVERED PERSONALLY
SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED.  EACH SUCH NOTICE AND
COMMUNICATION GIVEN BY MAIL SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN IT IS
DEPOSITED IN THE UNITED STATES MAIL IN THE MANNER SPECIFIED HEREIN, AND EACH
SUCH NOTICE AND COMMUNICATION GIVEN BY TELEX OR TELECOPIER SHALL BE DEEMED TO
HAVE BEEN GIVEN WHEN IT IS SO TRANSMITTED AND THE APPROPRIATE ANSWER BACK IS
RECEIVED.  A PARTY MAY CHANGE ITS ADDRESS FOR THE PURPOSE HEREOF BY GIVING
NOTICE IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 16.

 

IN WITNESS WHEREOF, each of the Optionee and the Company have executed this
Agreement as of the date first written above.

 

3

--------------------------------------------------------------------------------


 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By:

  /s/  Rockford O. Kottka

 

 

 

Rockford O. Kottka

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

OPTIONEE

 

 

 

 

  /s/  John S. Gates

 

 

 

John S. Gates, Jr.

 

 

4

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST
2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE
PLAN

 

RESTRICTED SHARE AGREEMENT

 

THIS RESTRICTED SHARE AGREEMENT (the “Agreement”) is dated as March 08, 2005
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and John S. Gates, Jr. (the “Grantee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan or in the Grantee’s Employment Agreement, where
indicated.  The purpose of this Agreement is to establish a written agreement
evidencing a grant of Restricted Shares made in accordance with the terms of the
Plan.  In this Agreement, “Restricted Shares” means shares granted pursuant to
this Agreement or other securities resulting from an adjustment under Section
1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 


17.                               GRANT OF RESTRICTED SHARES.  THE COMPANY
HEREBY GRANTS TO THE GRANTEE 19,683 COMMON SHARES (THE “SHARES”) UNDER THE TERMS
AND CONDITIONS HEREOF.


 


18.                               SHARE PRICE.  THE SHARE PRICE OF THE SHARES IS
$44.99.


 


19.                               PERFORMANCE GOALS.  AS DEFINED BELOW IN
SECTION 5(A).


 


20.                               TIME GOAL.  EIGHT (8) YEARS.


 


21.                               VESTING.   EXCEPT AS OTHERWISE PROVIDED IN THE
2003 PLAN OR IN THIS AGREEMENT, THE SHARES SHALL BECOME VESTED AS FOLLOWS:


 


(A)                                  ACHIEVEMENT OF PERFORMANCE GOAL.  SHARES
GRANTED AND NOT PREVIOUSLY VESTED OR FORFEITED SHALL VEST AS DETAILED BELOW: AT
THE CLOSE OF BUSINESS ON THE LAST DAY OF A PERIOD COMMENCING AT LEAST TWO YEARS
AFTER THE DATE OF THIS AWARD AND:


 

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 30%.

 

--------------------------------------------------------------------------------


 

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 40%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 50%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 60%.

•                                          20% of the shares – At the close of
business on the last day of a period commencing at least two years after the
date of this award and including 60 consecutive trading days such that the
average total shareholder return for such trading days equals or exceeds 70%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price of the
Shares on the date of this award.

 


(B)                                 TIME GOAL.   SHARES NOT PREVIOUSLY VESTED OR
FORFEITED SHALL BECOME FULLY VESTED AT THE CLOSE OF BUSINESS ON THE EIGHTH
ANNIVERSARY OF THE DATE OF THIS AGREEMENT.


 


(C)                                  OPTIONEE’S TERMINATION DATE. 
NOTWITHSTANDING ANY PROVISION IN THE AGREEMENT OR THE 2003 PLAN TO THE CONTRARY
AND IN ACCORDANCE WITH SECTION 7(D) OF THE GRANTEE’S EMPLOYMENT AGREEMENT, THE
SHARES GRANTED PURSUANT TO THIS AGREEMENT SHALL FULLY VEST ON THE GRANTEE’S
TERMINATION DATE, AS DEFINED IN SECTION 2 OF THE GRANTEE’S EMPLOYMENT
AGREEMENT..


 


22.                               RIGHTS OF THE COMPANY.  THIS AGREEMENT DOES
NOT AFFECT THE COMPANY’S RIGHT TO TAKE ANY CORPORATE ACTION, INCLUDING ITS RIGHT
TO RECAPITALIZE, REORGANIZE OR CONSOLIDATE, ISSUE BONDS, NOTES OR STOCK,
INCLUDING PREFERRED STOCK OR OPTIONS THEREFORE, TO DISSOLVE OR LIQUIDATE, OR TO
SELL OR TRANSFER ANY PART OF ITS ASSETS OR BUSINESS.

 

--------------------------------------------------------------------------------


 


23.                               TAXES.  THE COMPANY MAY PAY OR WITHHOLD THE
AMOUNT OF ANY TAX ATTRIBUTABLE TO ANY SHARES DELIVERABLE UNDER THIS AGREEMENT OR
DIVIDENDS PAYABLE THEREON, AND THE COMPANY MAY DEFER MAKING DELIVERY OR PAYMENT
UNTIL IT IS INDEMNIFIED TO ITS SATISFACTION FOR THAT TAX.


 


24.                               COMPLIANCE WITH LAWS.  SHARES CAN BE DELIVERED
UNDER THIS AGREEMENT ONLY IN COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE
LAWS AND REGULATIONS, INCLUDING WITHOUT LIMITATION STATE AND FEDERAL SECURITIES
LAWS, AND THE RULES OF ALL STOCK EXCHANGES ON WHICH THE COMMON SHARES ARE LISTED
AT ANY TIME.  SHARES MAY NOT BE ISSUED UNDER THIS AGREEMENT UNTIL THE COMPANY
HAS OBTAINED THE CONSENT OR APPROVAL OF EVERY REGULATORY BODY HAVING
JURISDICTION OVER SUCH MATTERS AS THE COMPANY DEEMS ADVISABLE.  EACH PERSON OR
ESTATE THAT ACQUIRED THE RIGHT TO RECEIVE SHARES BY BEQUEST OR INHERITANCE MAY
BE REQUIRED BY THE COMPANY TO FURNISH REASONABLE EVIDENCE OF OWNERSHIP OF THE
SHARES AS A CONDITION TO THEIR ISSUANCE.   IN ADDITION, THE COMPANY MAY REQUIRE
SUCH CONSENTS AND RELEASES OF TAXING AUTHORITIES AS THE COMPANY DEEMS ADVISABLE.


 


25.                               STOCK LEGENDS.  ANY CERTIFICATE ISSUED TO
EVIDENCE THE SHARES ISSUED SHALL BEAR SUCH LEGENDS AND STATEMENTS AS THE COMPANY
DEEMS ADVISABLE TO ASSURE COMPLIANCE WITH ALL FEDERAL AND STATE LAWS AND
REGULATIONS.


 


26.                               NO RIGHT OF EMPLOYMENT.  NOTHING IN THIS
AGREEMENT SHALL CONFER ANY RIGHT ON AN EMPLOYEE TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR SHALL INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY TO TERMINATE
SUCH EMPLOYEE AT ANY TIME.


 


27.                               AMENDMENT OF AGREEMENT.  THE COMPANY MAY
ALTER, AMEND, OR TERMINATE THIS AGREEMENT ONLY WITH THE GRANTEE’S CONSENT,
EXCEPT FOR ADJUSTMENTS EXPRESSLY PROVIDED BY THIS AGREEMENT.


 


28.                               MISCELLANEOUS.  THIS AGREEMENT IS SUBJECT TO
AND CONTROLLED BY THE 2003 PLAN.  IN THE CASE OF ANY INCONSISTENCY BETWEEN THIS
AGREEMENT AND THE 2003 PLAN, THE TERMS OF THE 2003 PLAN SHALL GOVERN.  THIS
AGREEMENT IS THE FINAL, COMPLETE, AND EXCLUSIVE EXPRESSION OF THE UNDERSTANDING
BETWEEN THE PARTIES AND SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS AGREEMENT OR
REPRESENTATION, ORAL OR WRITTEN, BETWEEN THEM.  MODIFICATION OF THIS AGREEMENT
OR WAIVER OF A CONDITION HEREIN MUST BE WRITTEN AND SIGNED BY THE PARTY TO BE
BOUND.  IN THE EVENT THAT ANY PARAGRAPH OR PROVISION OF THIS AGREEMENT SHALL BE
HELD TO BE ILLEGAL OR UNENFORCEABLE, SUCH PARAGRAPH OR PROVISION SHALL BE
SEVERED FROM THE AGREEMENT AND THE ENTIRE AGREEMENT SHALL NOT FAIL ON ACCOUNT
THEREOF, BUT SHALL OTHERWISE REMAIN IN FULL FORCE AND EFFECT.


 


29.                               NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE WRITTEN, AND SHALL BE EITHER
DELIVERED PERSONALLY OR SENT BY REGISTERED OR CERTIFIED FIRST-CLASS MAIL,
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, OR BY TELEX OR TELECOPY, ADDRESSED
AS FOLLOWS: IF TO THE COMPANY, TO THE COMPANY’S PRINCIPAL OFFICE, ATTENTION: MR.
ROCKFORD O. KOTTKA, AND IF TO THE GRANTEE OR HIS SUCCESSOR, TO THE ADDRESS LAST
FURNISHED BY SUCH PERSON TO THE COMPANY.  EACH SUCH NOTICE AND COMMUNICATION
DELIVERED PERSONALLY SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED.  EACH
SUCH

 

--------------------------------------------------------------------------------


 


NOTICE AND COMMUNICATION GIVEN BY MAIL SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
IT IS DEPOSITED IN THE UNITED STATES MAIL IN THE MANNER SPECIFIED HEREIN, AND
EACH SUCH NOTICE AND COMMUNICATION GIVEN BY TELEX OR TELECOPY SHALL BE DEEMED TO
HAVE BEEN GIVEN WHEN IT IS SO TRANSMITTED AND THE APPROPRIATE CONFIRMATION IS
RECEIVED.  A PARTY MAY CHANGE ITS ADDRESS FOR RECORD PURPOSES BY GIVING NOTICE
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 13.


 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By

  /s/  Rockford O. Kottka

 

 

 

Rockford O. Kottka

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

GRANTEE

 

 

 

   /s/  John S. Gates

 

 

 Print name:  John S. Gates, Jr.

 

 

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST

 

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (the “Agreement”) is dated as of January 1, 2005
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and John S. Gates, Jr. (the “Optionee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan.  The purpose of this Agreement is to establish a written
agreement evidencing an option granted in accordance with the terms of the
Plan.  In this Agreement, “shares” means shares of the Company’s Common Stock or
other securities resulting from an adjustment under Article 8 of the Plan.

 

The parties agree as follows:

 

1.                                      Grant of Option.  The Company hereby
grants to the Optionee an option (the “Option”) to purchase 4,875 shares under
the terms and conditions hereof.

 

2.                                      Term.  The Option becomes exercisable
and terminates in accordance with the schedule set forth in Section 5 hereof;
provided, however, that in the event employment of the Optionee with the Company
or a Subsidiary terminates for any reason, the Option shall terminate in
accordance with the provisions of Section 7.2 of the Plan.

 

3.                                      Price.   The price of each share
purchased by exercise of the Option is $ 44.10.

 

4.                                      Partial Exercise.  The Option, to the
extent exercisable under Section 5 hereof, may be exercised in whole or in part
provided that the Option may not be exercised for less than 100 shares in any
single transaction unless such exercise pertains tot he entire number of shares
then covered by the Option.

 

5.                                      Exercise Period.

 

(a)                                  Except as otherwise provided in the Plan or
in this Agreement, the Option shall become exercisable as follows:

 

Time Period

 

Exercisable

Prior to the first anniversary of the date of this Agreement

 

None

After the first anniversary of the date of this Agreement

 

One-fifth

After the second anniversary of the date of this Agreement

 

Two-fifths

After the third anniversary of the date of this Agreement

 

Three-fifths

After the fourth anniversary of the date of this Agreement

 

Four-fifths

After the fifth anniversary of the date of this Agreement

 

All

 

--------------------------------------------------------------------------------


 

(b)                                 If it has not previously terminated pursuant
to the terms of the Plan or this Agreement, the Option shall terminate at the
close of business on the day before the tenth anniversary of the date of this
Agreement.

 

6.                                      Method of Exercise.  The Option shall be
exercised by written notice by Optionee to the Company specifying the number of
shares that such person elects to purchase, accompanied by full payment, in cash
or current funds, for such shares.

 

7.                                      ISO Treatment.  It is intended that the
Option shall qualify as an “incentive stock option” as described in Section 422
of the Internal Revenue Code of 1986, as amended.

 

8.                                      Rights of Stockholder.  No person,
estate, or other entity will have the rights of a stockholder with respect to
shares subject to the Options until a certificate or certificates for these
shares have been delivered to the person exercising the option.

 

9.                                      Rights of the Company.  This Agreement
does not affect the Company’s right to take any corporate action, including
other changes in its right to recapitalize, reorganize or consolidate, issue
bonds, notes or stock, including preferred stock or options therefore, to
dissolve or liquidate, or to sell or transfer any part of its assets or
business.

 

10.                               Changes in Capitalization.  Upon the
occurrence of an event described in Section 8.1(a) of the Plan, the Committee
shall make the adjustments specified in Section 8.1(b) of the Plan.

 

11.                               Taxes.  The company, if necessary or
desirable, may pay or withhold the amount of any tax attributable to any shares
deliverable under this Agreement, and the company may defer making delivery
until it is indemnified to its satisfaction for that tax.

 

12.                               Compliance with Laws.  Options are
exercisable, and shares can be delivered under this Agreement, only in
compliance with all applicable federal and state laws and regulations, including
without limitation state and federal securities laws, and the rules of all stock
exchanges on which the Common Stock is listed at any time.  Options may not be
exercised and shares may not be issued under this Agreement until the Company
has obtained the consent or approval of every regulatory body, federal or state,
having jurisdiction over such matters as the Committee deems advisable.  Each
person or estate that acquired the right to exercise an Option by bequest or
inheritance may be required by the Committee to furnish reasonable evidence of
ownership of the Option as a condition to the exercise of the Option.  In
addition, the Committee may require such consents and releases of taxing
authorities as the Committee deems advisable.

 

--------------------------------------------------------------------------------


 

13.                               Stock Legends.  Any certificate issued to
evidence shares issued under the Option shall bear such legends and statements
as the committee deems advisable to assure compliance with all federal and state
laws and regulations.

 

14.                               Assignability.  The Option shall not be
transferable other than by will or the laws of descent and distribution.  G the
Optionee’s lifetime, the Option shall be exercisable only by the Optionee,
except as otherwise provided herein.  The Option shall be transferable, on the
Optionee’s death, to the Optionee’s estate and shall be exercisable, during the
Optionee’s lifetime, by the Optionee’s guardian or legal representative.

 

15.                               No Right of Employment.  Nothing in this
Agreement shall confer any right on an employee to continue in the employ of the
Company or shall interfere in any way with the right of the Company to terminate
such employee’s employment at any time.

 

16.                               Amendment of Option.  The Company may alter,
amend, or terminate the Option only with the Optionee’s consent, except for
adjustments expressly provided by this Agreement.

 

17.                               Choice of Law.  The provisions of Section 9.6
of the Plan, concerning choice of law, shall govern this Agreement.

 

18.                               Miscellaneous.  This Agreement is subject to
and controlled by the Plan.  Any inconsistency between this Agreement and said
Plan shall be controlled by the Plan.  This Agreement is the final, complete,
and exclusive expression of the understanding between the parties and supersedes
any prior or contemporaneous agreement or representation, oral or written,
between them.  Modification of this Agreement or waiver of a condition herein
must be written and signed by the party to be bound.  In the event that any
paragraph or provision of this Agreement shall be held to be illegal or
unenforceable, such paragraph or provision shall be severed from the Agreement
and the entire Agreement shall not fail on account thereof, but shall otherwise
remain in full force and effect.

 

19.                               Notices.  All notices and other communications
required or permitted under this Agreement shall be written, and shall be either
delivered personally or sent by registered or certified first-class mail,
postage prepaid and return receipt requested, or by telex or telecopier,
addressed as follows:  if to the Company, to the Company’s principal office, and
if to the Optionee or his successor, to the address last furnished by such
person to the Company.  Each such notice and communication delivered personally
shall be deemed to

 

--------------------------------------------------------------------------------


 

have been given when delivered.  Each such notice and communication given by
mail shall be deemed to have been given when it is deposited in the United
States mail in the manner specified herein, and each such notice and
communication given by telex or telecopier shall be deemed to have been given
when it is so transmitted and the appropriate answer back is received.  A party
may change its address for the purpose hereof by giving notice in accordance
with the provisions of this Section 19.

 

IN WITNESS WHEREOF, the Optionee and the Company have executed this Agreement as
of the date first written above.

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

By:

 /s/ Rockford O. Kottka

 

 

 

 Rockford O. Kottka

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

 

30.

 

GRANTEE

 

 

 

 

 

 

 

 

 

/s/ John S. Gates

 

 

 

Printed Name: John S. Gates, Jr.

 

 

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST

 

2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 


THIS RESTRICTED SHARE AGREEMENT (THE “AGREEMENT”) IS DATED AS JANUARY 1, 2005
BETWEEN CENTERPOINT PROPERTIES TRUST, A MARYLAND REAL ESTATE INVESTMENT TRUST
(THE “COMPANY”), AND JOHN S. GATES, JR. (THE “GRANTEE”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan.  The purpose of this Agreement is to establish a written
agreement evidencing a grant of Restricted Shares made in accordance with the
terms of the Plan.  In this Agreement, “Restricted Shares” means shares granted
pursuant to this Agreement or other securities resulting from an adjustment
under Section 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 

1.              Grant of Restricted Shares.  The Company hereby grants to the
Grantee 487 Common Shares (the “Shares”) under the terms and conditions hereof.

 

2.              Share Price.  The share price of the Shares is $ 44.10.

 

3.              Performance Goals.  As defined below in section 5 (a).

 

4.              Time Goal.  Eight (8) years.

 

5.              Vesting.   Except as otherwise provided in the 2003 Plan or in
this Agreement, the Shares shall become vested as follows:

 

(a)                                  Achievement of Performance Goal.  Shares
granted and not previously vested or forfeited shall vest as detailed below: at
the close of business on the last day of a period commencing at least two years
after the date of this award and:

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 30%.

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 40%.

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days

 

--------------------------------------------------------------------------------


 

such that the average total shareholder return for such trading days equals or
exceeds 50%.

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 60%.

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 70%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price of the
Shares on the date of this award.

 

(b)                                 Change of Control.  Shares not previously
vested or forfeited shall become fully vested upon a Change of Control as
defined in the 2003 Plan.

 

(c)                                  Time Goal.   Shares not previously vested
or forfeited shall become fully vested at the close of business on the eighth
anniversary of the date of this Agreement.

 

6.              Rights of the Company.  This Agreement does not affect the
Company’s right to take any corporate action, including its right to
recapitalize, reorganize or consolidate, issue bonds, notes or stock, including
preferred stock or options therefore, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

 

7.              Taxes.  The Company may pay or withhold the amount of any tax
attributable to any Shares deliverable under this Agreement or dividends payable
thereon, and the Company may defer making delivery or payment until it is
indemnified to its satisfaction for that tax.

 

8.              Compliance with Laws.  Shares can be delivered under this
Agreement only in compliance with all applicable federal and state laws and
regulations, including without limitation state and federal securities laws, and
the rules of all stock exchanges on which the common shares are listed at any
time.  Shares may not be issued under this Agreement until the Company has
obtained the consent or approval of every regulatory body having jurisdiction
over such matters as the Company deems advisable.  Each person or estate that
acquired the right to receive shares by bequest or inheritance may be required
by the Company to furnish reasonable evidence of ownership of the shares as a
condition to their issuance.   In addition, the Company may require such
consents and releases of taxing authorities as the Company deems advisable.

 

9.              Stock Legends.  Any certificate issued to evidence the Shares
issued shall bear such legends and statements as the Company deems advisable to
assure compliance with all federal and state laws and regulations.

 

10.       No Right of Employment.  Nothing in this Agreement shall confer any
right on an employee to continue in the employ of the Company or shall interfere
in any way with the right of the Company to terminate such employee at any time.

 

14

--------------------------------------------------------------------------------


 

11.       Amendment of Agreement.  The Company may alter, amend, or terminate
this Agreement only with the Grantee’s consent, except for adjustments expressly
provided by this Agreement.

 

12.       Miscellaneous.  This Agreement is subject to and controlled by the
2003 Plan.  In the case of any inconsistency between this Agreement and the 2003
Plan, the terms of the 2003 Plan shall govern.  This Agreement is the final,
complete, and exclusive expression of the understanding between the parties and
supersedes any prior or contemporaneous agreement or representation, oral or
written, between them.  Modification of this Agreement or waiver of a condition
herein must be written and signed by the party to be bound.  In the event that
any paragraph or provision of this Agreement shall be held to be illegal or
unenforceable, such paragraph or provision shall be severed from the Agreement
and the entire Agreement shall not fail on account thereof, but shall otherwise
remain in full force and effect.

 

13.       Notices.  All notices and other communications required or permitted
under this Agreement shall be written, and shall be either delivered personally
or sent by registered or certified first-class mail, postage prepaid and return
receipt requested, or by telex or telecopy, addressed as follows: if to the
Company, to the Company’s principal office, Attention: Mr. Rockford O. Kottka,
and if to the Grantee or his successor, to the address last furnished by such
person to the Company.  Each such notice and communication delivered personally
shall be deemed to have been given when delivered.  Each such notice and
communication given by mail shall be deemed to have been given when it is
deposited in the United States mail in the manner specified herein, and each
such notice and communication given by telex or telecopy shall be deemed to have
been given when it is so transmitted and the appropriate confirmation is
received.  A party may change its address for record purposes by giving notice
in accordance with the provisions of this Section 13.

 

 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.


(A)


 


 


 


 


 


 


 


(B)


 


 


 


 


(C)


CENTERPOINT PROPERTIES TRUST


 


 


 


 


 


 

 

By:

 /s/ Rockford O. Kottka

 

 

 

 Rockford O. Kottka

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

15

--------------------------------------------------------------------------------


 


()


 


GRANTEE


 


 


 

 

 

 /s/ John S. Gates

 

 

 

Print name: John S. Gates, Jr.

 

16

--------------------------------------------------------------------------------